Citation Nr: 9935611	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  98-10 491A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for service-connected 
Crohn's disease, currently evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T.J. Kniffen, Associate Counsel


INTRODUCTION

The veteran had active service from August 1991 to September 
29, 1997.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1998 rating decision from the Los 
Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO) which granted service connection for 
Crohn's disease and assigned a 10 percent disability rating.  
An October 1998 RO rating decision increased the evaluation 
of the veteran's service-connected Crohn's disease to 30 
percent disabling, effective from September 30, 1997.

Pursuant to the veteran's request, a travel Board hearing was 
scheduled at the RO in November 1999.  The veteran failed to 
report for the hearing.  Therefore, this case is properly 
before the Board for adjudication.  See 38 C.F.R. § 20.704 
(1999).

The April 1998 rating decision also denied service connection 
for hemorrhoids.  However, the veteran did not express 
disagreement with that determination.  Therefore, this issue 
is not before the Board since the RO's determination 
regarding it is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 20.200, 20.201,20.202, 20.302(a) (1999).



FINDING OF FACT

The veteran's service-connected Crohn's disease is currently 
manifested with occasional attacks.  The veteran is described 
by physicians as being generally healthy.  The veteran does 
not experience numerous attacks per year with malnutrition 
and only fair health during remissions.


CONCLUSION OF LAW

The schedular criteria for a 60 percent evaluation for 
Crohn's disease have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.114, Diagnostic Code 7323 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an increased evaluation 
for Crohn's disease.  In the interest of clarity, the Board 
will briefly describe the factual background of this case, 
review the applicable law and regulations, and then proceed 
to analyze the claim and render a decision.

Preliminary Matter

Initially, the Board concludes that the veteran's claim is 
well grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a) (West 1991).  When a 
veteran claims that he has suffered an increase in 
disability, or that the symptoms of his disability are more 
severe than is contemplated by the currently assigned rating, 
that claim is generally considered well grounded.  Bruce v. 
West, 11 Vet. App. 405, 409 (1998); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-632 (1992).

Upon the submission of a well-grounded claim, the VA has a 
duty to assist the veteran in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a).  In the instant case, 
there is ample medical and other evidence of record, a 
hearing was scheduled for the veteran, a recent VA 
examination was provided, and there is no indication that 
there are additional records that have not been obtained and 
which would be pertinent to the present claim.  Thus, no 
further development is required in order to comply with VA's 
duty to assist as mandated by 38 U.S.C.A. § 5107(a).

Factual Background

Service medical records reflect that in March 1997 the 
veteran reported increasing mucous in his stools and 
diarrhea.  The examiner's provisional diagnosis was 
inflammatory bowel disease.

An April 1997 service pathology report indicates a history of 
bloody diarrhea, responding transiently to medication.  The 
post-operative diagnosis was inflammatory bowel disease, 
atypical appearance for Crohn's disease.

Service medical records include clinical notations from April 
21, 1997 indicating acute, chronic bowel inflammation.  The 
examiner assessed the veteran's disease as suspected Crohn's 
disease. 

Service medical records reflect that in May and June 1997 the 
veteran reported continued but improved symptoms of Crohn's 
disease.  Examiners continued to diagnose the veteran with 
Crohn's disease.

In June 1997, a Medical Evaluation Board (MEB) concluded that 
the veteran was not qualified for unrestricted military 
service because of his diagnosis of Crohn's disease.  The MEB 
summary indicated that the veteran had experienced three 
months of severe bowel symptoms which showed improvement with 
therapy.

Service medical records reflect that in July 1997 the veteran 
reported recurrence of  symptoms related to Crohn's disease, 
specifically cramping and bloody bowel mucous.  The examiner 
prescribed medications for the veteran and possible surgery 
if symptoms continued.

In February 1998 the veteran presented for a VA digestive 
condition examination.  The veteran reported experiencing 
approximately seven bowel movements daily.  He also reported 
no malnutrition, anemia or other evidence of debility.  The 
examiner diagnosed the veteran with a history of Crohn's 
colitis. 

The veteran also presented for a general VA medical 
examination in February 1998.  Other than Crohn's disease, 
the veteran was diagnosed as healthy.

In March 1998 the veteran complained of loose bowel movements 
that included blood and mucous.  He also reported weight loss 
of approximately twenty pounds and six to eight bowel 
movements per day.   K.V., M.D., diagnosed the veteran with a 
flare up of Crohn's disease. 

In a July 1998 letter C.H., M.D., Captain, USAF, who treated 
the veteran from March to June 1997, indicated that the 
veteran experienced several months of severe watery diarrhea, 
cramping, fevers and chills after he was diagnosed with 
Crohn's disease in 1997.  Dr. C.H. further indicated that the 
veteran experienced frequent relapses during the initial six 
month period after his diagnosis.  The veteran, according to 
Dr. C.H., experienced two to three relapses in 1998.

Applicable Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (1999), which require the evaluation of the complete 
medical history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson 
v. West, 12 Vet. App.119 (1999), however,  the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Since 
this is an appeal of an initial rating assignment, the Board 
is not limited to consideration of the current diagnosis of 
the veteran's disability. Id.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  

The veteran's service-connected Crohn's disease is rated by 
analogy to ulcerative colitis.  38 C.F.R. § 4.20 (1999).  A 
10 percent rating is warranted for ulcerative colitis that is 
moderate with infrequent exacerbations.  A 30 percent rating 
is warranted when it is moderately severe with frequent 
exacerbations.  A 60 percent rating is warranted for 
ulcerative colitis that is severe with numerous attacks a 
year, malnutrition and only fair health condition during 
remissions.  When ulcerative colitis is pronounced, resulting 
in marked malnutrition, anemia and general debility or with 
serious complication as liver abscess, a 100 percent rating 
is warranted.
38 C.F.R. § 4.114, Diagnostic Code 7323.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Veterans Appeals stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

Regarding the claim of the veteran for an increase in the 
original evaluation of his service-connected Crohn's disease, 
the Board has carefully reviewed the medical evidence, which 
has been reported in detail above.

Under Diagnostic Code 7323, a 60 percent rating is warranted 
for ulcerative colitis that is severe with numerous attacks a 
year, malnutrition and only fair health during remissions.  
In this case, there is no evidence of malnutrition.  During 
the February 1998 VA digestive condition examination, 
malnutrition was specifically excluded as a reported symptom.  
No evidence of other debility, including anemia, was reported 
by the veteran and none was identified by the examiner.  
During the February 1998 VA general medical examination, the 
veteran was pronounced to be "a healthy young male as far as 
general medical examination."

There is no evidence of the veteran experiencing health 
problems during remissions, except for weight loss in March 
1998 that actually occurred during a re-occurrence of Crohn's 
disease.   According to Dr. C.H., the veteran's relapses were 
limited to two or three incidents during 1998, having 
decreased from the several relapses that occurred after his 
diagnosis in 1997.  

Thus, the medical evidence of evidence of record, which has 
been reported above, indicates that the veteran had frequent 
attacks of Crohn's disease during service, but these attacks 
lessened with treatment.  Since service, the attacks have 
been much less frequent, with evidently little or no impact 
on the veteran's general health.

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
disability rating for his service-connected Crohn's disease.  
The benefit sought on appeal is accordingly denied.

The veteran's service-connected Crohn's disease has been 
rated as 30 percent disabling, effective from September 30, 
1997, the day after he left service.  The Board has 
considered the application of Fenderson v. West, 12 Vet. App. 
119 (1999).  In Fenderson, the Court discussed the concept of 
the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  and finds that the 30 
percent rating accurately reflects the level of the veteran's 
disability from the date of his discharge from service.  Cf. 
38 C.F.R. § 3.400.  As noted above, the level of disability 
due to Crohn's disease may have been greater during active 
duty, but the evidence indicates that the condition had 
improved with treatment by the time the veteran was 
discharged from service.


ORDER

Entitlement to an increased evaluation for service-connected 
Crohn's disease, currently evaluated as 30 percent disabling, 
is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

